 

Exhibit 10.5(b)

 

Maximum Amount Guaranty Contract

 

(Applicable if guarantor is natural person)

 

Reference No. : 2018 zhenzhongyinbubaoezi No. 00030B

 

Guarantor: Dangyu Pan

Type of Certification: Identification Card

Certification Number:

Address: The dormitory of Shenzhen Highpower Technology Co., Ltd.

Postal code: 518000

Telephone: 0755-89686236 ; Facsimile: 0755-89686298

 

Creditor: Bank of China, Buji Sub-branch.

Legal Representative: Iaochuan Zheng

Address: 108, Buji Road, Buji Town, Longgang District, Shenzhen; Postal code:
518000

Telephone: 0755-22337156 ; Facsimile: 0755-28772290

 

In order to guarantee specified in article 1 of this contract under the main
contract, the payment of the debt guarantor willing to provide guarantee to the
creditor. The both parties signed this contract through equal consultation.
Except as otherwise agreed in this contract, the words of the contract in
explanation are based on the main contract.

 

Clause 1 Principle Contract

 

1.       The principle contract is “Comprehensive credit contract (2018
zhenzhongyinbuexiezi No 00030)” and its supplements signed between Creditor and
Debtor, Icon Energy System (Shenzhen) Co., Ltd.

 

Clause 2 Principle Creditor’s Rights and the Period

 

Unless otherwise agreed, the creditor’s rights under the following contracts and
the creditor’s rights occurred before the engagement of this contract
constitutes the principle creditor’s rights of this contract.

 

The creditor’s right occurred under comprehensive contract starting from the
date of effectiveness, and ends upon the expiration of all the specific
creditor’s rights.

 

Clause 3 The Maximum Amount Guaranteed

 

1. The maximum amount assumed guaranteed is:

 

Currency: Renminbi

 

Amount (Capital letter): Seventy Million Only Amount (in numbers): 70,000,000.00

 

   

 

 

2. The principle creditor’s rights under the principle contract constitute the
principle creditor’s rights under this contract, which includes: loan principle,
interest, compound interest, punitive interest, liquidated damage, the cost for
realization of the creditor’s right (includes but not limited to the
announcement fee, delivery fees, appraisal fees, legal fees, travel expenses,
assessment fees, auction fees, the property preservation fee, compulsory
execution fee and etc.), as well as the Pledgee’s loss due to the breach of
covenants.

 

The sum of the above terms constitutes the maximum amount of guaranteed for this
contract.

 

Clause 4 Types of Guaranty

 

Joint responsibility guaranty.

 

Clause 5 The Guarantee Responsibilities

 

Under the circumstance that, the debtor of principle contract failed to pay off
the creditor’s rights when due (on due date or early termination date), the
guaranty is assumed to be responsible in accordance with this contract.

 

The due date in the previous sentence means the repayment date agreed in the
principle contract. The early termination date is the termination date request
by creditor per law or per agreements under the principle contracts.

 

Creditor’s rights on other guarantee contracts or collateral contracts should
not have an impact on the performing of this contract. Guarantor should assume
responsibility under this contract rather than plea with the execution in order.

 

Clause 6 The Responsible Period

 

The responsible period for this contract is two years after the establishment of
the creditor’s rights under Clause 2.

 

During the period, Creditor is entitled to the right to request the assumption
of responsibility from Guarantor in full or in part on one or on all creditor
rights.

 

Clause 7 The Duration of Action

 

During the period that the creditor’s rights have not been paid off when due,
Guarantor is assumed responsible under the joint responsibility guarantee.
Creditor is entitled to claim the rights within the responsible period defined
in Clause 6, the duration of action started upon the request.

 

Clause 8 The Relationship between this Contract and the Principle Contract

 

Upon the termination or early termination of the principle contract, Guarantor
assumes guarantee responsibility on occurred debt.

 

   

 

 

The change of principle contract will not be informed to the Guarantor unless
under the following circumstances, change of currency, interest rate, amount,
period, or other terms which might affect the increase of the amount of the
principle creditor’s rights or extend the effective period of the principle
contract. Guarantor remains obligated to assume the guarantee responsibility to
the changed principle contract.

 

Under the previous stated circumstance which Guarantor‘s consent is required,
Pledgor Guarantor is entitled to the right to reject to assume the guarantee
responsibility on the incremental portion.

 

Under the circumstances that, Creditor provide the letter of credit, trade
financing services to debtor under the principle contract, Guarantor won’t be
notified but assumed guarantee responsibility. It is the Creditor’s
responsibility to registry for the incremental business contract.

 

Clause 9 Statements and Commitments

 

Guarantor’s statement:

 

a) Guarantor is a natural person who possesses the capacity for civil rights and
civil conducts in People’s Republic of China to perform this contract. Party A
can perform the civil conduct independently, no bad credit records such as debt
overdue, overdue interest, malicious overdraft on credit card, no criminal
records, qualified to be a legal guarantor.

 

b) Guarantor has full understanding about the terms and conditions set forth in
the contract. It is Guarantor’s true will to provide guarantee to debtor.

 

c) The establishment of this contract will not constitute a breach of covenant
of any other previous contract Guarantor engaged in.

 

d) All documents and information provided by Guarantor to Creditor are true,
complete, accurate and effective.

 

e) Guarantor is willing to cooperate in the checking and inspection of its
financial conditions performed by Creditor.

 

f) Guarantor did not conceal any existing liability upon the signing of the
contract.

 

g) Inform the Creditor in time for any issues might affect Guarantor’s
performing capability, which including but not limited to losses of assets,
transfer, donation, assume responsibility on liabilities, involved in
significant law suits or disputes.

 

h) If the Guarantor is married, make sure the sponsor’s consent is obtained.

 

Clause 10 Authorization of Access to Personal Information

 

Guarantor authorizes the access of personal information in the personal credit
information database in the People’s Bank of China to Creditor under the
following circumstances.

 

1. Reference check on the Guarantor’s credit status.

 

   

 

 

2. Reference check on the Guarantor’s guarantee status.

 

3. After-loan management on the personal credit and guarantee status.

 

4. Accept the credit line application of which the Guarantor guaranteed or to be
legal representative or one of the funders.

 

Clause 11 Breach of Covenants

 

Any of the following situations would be considered as breach of contract
covenant:

 

1. Guarantor is in violation with the previous terms of the contract.

 

2. The statements of the Guarantor is untrue or in violation with its
commitments.

 

3. The occurrence of issues defined under the point 7 of clause 9 which might
affect the Guarantor’s financial position and performing capability.

 

4. In violation with other rights and obligations agreed in this contract.

 

5. Guarantor breaches the covenants on other credit line contracts with Party B
or other affiliated institutions of Bank of China.

 

When any of the above mentioned situations noticed, Creditor will perform the
following in separate or all at the same time:

 

1) Request Guarantor to rectify within a definite time.

 

2) Reduce, temporarily pause or permanently terminate Guarantor’s Credit limit
in part or in all.

 

3) Temporarily pause or permanently terminate in part or in all of Guarantor’s
application on specific credit line under this contract.

 

4) Announce the immediate expiration on all the credit lines granted under this
contract and affiliated specific credit line contracts.

 

5) Terminate or release this contract, terminate or release in part or in all of
the affiliated specific credit line contracts as well as the other contracts
signed between Guarantor and Creditor.

 

6) Request compensation from Guarantor on the losses thereafter caused.

 

7) Assume the guarantee responsibility on Guarantors.

 

8) Other necessary procedures on Party B’s concern.

 

   

 

 

Clause 12 Rights Reserved

 

Either party might reserve part of or all of the rights under this contract and
the affiliated specific credit line contracts, this does not imply the party has
surrendered or remitted the unperformed rights and obligations.

 

Either party might sometimes tolerate, extend or delay the execution of certain
rights, this does not deem as the party has surrendered or remitted the rights.

 

Clause 13 Change, Modification, Termination and Partial Invalidity

 

Upon negotiation and agreement by both parties, this contract can be changed and
modified, the written record of the changes and modifications should form the
inseparable part of this contract.

 

Unless ruled by law or both parties formed a separate agreement, the contract
would not be terminated prior to all the rights and obligations defined are
fulfilled.

 

Unless ruled by law or both parties formed a separate agreement, the void of
single terms under this contract should no invalid other contract under this
contract.

 

Clause 14 Applicable Law and Resolution for Dispute

 

1. This contract is entered into according with the People’s Republic of China,
and applicable to the law of the People’s Republic of China.

 

2. The resolution of dispute should be appealed in Party B or other Bank of
China subsidiaries defined in this contract or other affiliated contracts.

 

Clause 15 Attachments

 

Sponsor’s Consent.

 

Clause 16 Other terms and Conditions

 

1. Without Creditor’s prior written approval, Guarantor is not allowed to
transfer the rights and obligations under this contract to 3rd Parties.

 

2. Guarantor should give the consent that, Creditor might somehow authorize
other affiliated institutions of Bank of China to perform the obligation. The
performing party is entitled to all the rights and obligations under this
contract and the affiliated credit line contracts, the performing party reserves
the rights to appeal a resolution of dispute if necessary.

 

3. The contract has equivalent restrictions to the successors or inherits of
both parties.

 

   

 

 

4. Unless otherwise agreed, the domicile addresses stated in this contract are
for corresponding use; both parties should notify each other in writing about
any changes of its domicile addresses.

 

5. The title and name of business product is for business purposes, will not
used for interpretation of the contract terms and the rights and obligations.

 

Clause 17 Effectiveness of the Contract

 

This contract is established and entered into effective upon signing or sealing
by the legal representatives (or person-in-charge) of Pledgor and Pledgee or
their duly authorized agents, together with sealing by the company chop.

 

The pledge is established upon the effectiveness of this contract.

 

This contract will be printed and signed in five copies, Guarantor and the
debtor hold one copy each, Creditor holds three copies; each copy has the same
legal effect.

 

/s/ Dangyu Pan   Signature of Guarantor and Sponsor       /s/ [COMPANY SEAL]  
Stamp of Creditor (if Pledgee is a corporation)   Signature of legal
representative or authorized representative  

 

Consent Letter

 

I (name: Zhoutao Yin, certificate type: identification card , id
number:                               ) is the spouse of the guarantor DANG YU
PAN under the maximum amount guarantee contract (No. : 2018zhenzhongyinbubaoezi
No.00030B). I agree to undertake the responsibility of the Maximum Amount
Guarantee Contract by the couple's property.

 



   

